

 S1474 ENR: To amend the Violence Against Women Reauthorization Act of 2013 to repeal a special rule for the State of Alaska, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1474IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Violence Against Women Reauthorization Act of 2013 to repeal a special rule for
			 the State of Alaska, and for other purposes.Repeal of special rule for State of AlaskaSection 910 of the Violence Against Women Reauthorization Act of 2013 (18 U.S.C. 2265 note; Public
			 Law 113–4) is repealed.Speaker of the House of RepresentativesVice President of the United States and President of the Senate